Exhibit 10.1

 

AMENDMENT NO. 1

TO

NATURE’S SUNSHINE PRODUCTS, INC.

2009 STOCK INCENTIVE PLAN

 

The Nature’s Sunshine Products, Inc. 2009 Stock Incentive Plan (the “Plan”), is
hereby amended, effective as of July 30, 2010 subject to approval of the
stockholders at the Nature’s Sunshine Products, Inc. annual meeting, as follows:

 

1.                                       Section 4(a) of the Plan is hereby
amended and restated as follows:

 

“Shares Available.  Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under all Awards under
the Plan shall be One Million Five Hundred Thousand (1,500,000).  Shares to be
issued under the Plan may be authorized but unissued Shares, treasury shares or
Shares acquired in the open market or otherwise.  Notwithstanding the foregoing,
(i) the number of Shares available for granting Incentive Stock Options under
the Plan shall not exceed One Million Five Hundred Thousand (1,500,000), subject
to adjustment as provided in Section 4(c) of the Plan and subject to the
provisions of Section 422 or 424 of the Code or any successor provision and
(ii) the number of Shares available for granting Restricted Stock and Restricted
Stock Units shall not exceed Seven Hundred and Fifty Thousand (750,000), subject
to adjustment as provided in Section 4(c) of the Plan.  If an Award terminates
or is forfeited or cancelled without the issuance of any Shares, or if any
Shares covered by an Award or to which an Award relates are not issued for any
other reason, then the number of Shares counted against the aggregate number of
Shares available under the Plan with respect to such Award, to the extent of any
such termination, forfeiture, cancellation or other event, shall again be
available for granting Awards under the Plan.  If Shares of Restricted Stock are
forfeited or otherwise reacquired by the Company prior to vesting, whether or
not dividends have been paid on such Shares, then the number of Shares counted
against the aggregate number of Shares available under the Plan with respect to
such Award of Restricted Stock, to the extent of any such forfeiture or
reacquisition by the Company, shall again be available for granting Awards under
the Plan.  Shares that are withheld in full or partial payment to the Company of
the purchase or exercise price relating to an Award or in connection with the
satisfaction of tax obligations relating to an Award shall not be available for
granting Awards under the Plan.”

 

2.                                       Except as modified by this Amendment,
all the terms and provisions of the Plan shall continue in full force and
effect.

 

--------------------------------------------------------------------------------